Citation Nr: 0400079	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE


What evaluation is warranted for bilateral tinnitus from July 
9, 2001? 



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine. 


FINDING OF FACT

The veteran has been assigned a 10 percent rating for 
bilateral tinnitus.  This is the highest possible schedular 
rating for this disorder.  As a matter of law, separate 10 
percent ratings are not assignable for tinnitus  


CONCLUSION OF LAW

The claim of entitlement to separate compensable ratings for 
tinnitus for each ear is without legal merit.  38 U.S.C.A. 
§§ 1155,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

VAOPGCPREC 2-03; 68 Fed.Reg. _____ (200_) dictates the 
outcome of this case.  Where the law is dispositive and where 
there is no reasonable possibility that any assistance would 
aid in substantiating the claims on appeal, the VCAA is not 
for application.  See Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

The facts of this case are not in dispute.  The veteran was 
diagnosed with bilateral tinnitus, which is recurrent.  
Service connection for this disability was established in a 
February 2002 rating decision.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003). 

At the time of an initial rating, separate ratings could be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999). 

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus.  
38 C.F.R. § 4.84, Diagnostic Code 6260.  For the reasons set 
forth below, a 10 percent is the maximum scheduler evaluation 
under this code.  As such, consideration of "staged 
ratings" under Fenderson is unnecessary.  

The veteran and his representative contend that a separate 
evaluation is warranted for each ear since the medical 
evidence indicates that the veteran's tinnitus is bilateral.  
In their view, the code, which only refers to the general 
condition of tinnitus, is ambiguous because the schedule of 
ratings does not specify whether a 10 percent rating for 
recurrent tinnitus is applicable to each ear separately or if 
it is the sole compensable rating allowed irrespective of 
whether the manifestation is a unilateral or bilateral.  In 
support of this contention they cite to case law that 
supports the principal that "interpretive doubt is to be 
resolved in the veteran's favor."  McCormick v. Gober, 14 
Vet. App. 39, 47 (1994). 

On May 22, 2003, VA's General Counsel issued a decision 
holding that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorized a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate rating for tinnitus for each ear may not 
be assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-03.  The opinion noted "tinnitus is the 
perception of sound in the absence of an acoustic stimulus."  
VAOPGCPREC 2-03, citing "The Merck Manual" 665 (17th Ed. 
1999).  The General Counsel referenced the notice of proposed 
rulemaking in May 2003 for the medical explanation of 
tinnitus that resulted in the amendment to Diagnostic Code 
6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .  
[Citations omitted.] 

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified in 
true tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03.  

The General Counsel, therefore, determined that the original 
and revised versions of Diagnostic Code 6260; see also 38 
C.F.R. § 4.87 (2003), authorized a single 10 percent rating 
for tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head, and precluded the 
assignment of separate ratings for bilateral tinnitus.  

Furthermore, the General Counsel noted that the 2003 
amendment to Diagnostic Code 6260 definitively stating that 
only a single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the 1999 amendment.  Accordingly, the rule that 
only a single 10 percent disability rating is authorized for 
tinnitus regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is for application in 
cases arising both before and after the 1999 amendment.  
VAOPGCPREC 2-03.

The Board observes that precedential opinions of the Chief 
Legal Officer of the Department are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).

Thus, while the veteran is service-connected for bilateral 
tinnitus, separate compensable ratings are not permitted as a 
matter of law.  


ORDER

Separate 10 percent evaluations for each ear for tinnitus 
from July 9, 2001, is denied.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

